United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3457
                                   ___________

Ron Seaworth,                       *
                                    *
           Appellant,               *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * District of Minnesota.
Bob Pearson; Pearson Autobody,      *
                                    *    [UNPUBLISHED]
           Appellees.               *
                               ___________

                         Submitted: February 28, 2002
                             Filed: March 5, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       In 1999, Ron Seaworth brought an employment action against Bob Pearson and
Pearson Autobody alleging that they illegally discriminated against him on the basis
of his religious beliefs. The underlying facts are described in Seaworth v. Pearson,
203 F.3d 1056, 1057 (8th Cir), cert. denied, 531 U.S. 895 (2000), in which we
affirmed the dismissal of that action as meritless. Some months after we issued our
decision, Seaworth filed a motion for relief from judgment on the basis of fraud, and
other circumstances justifying relief, under Federal Rule of Civil Procedure 60(b)(3)
and (6). He also moved for sanctions under Federal Rule of Civil Procedure 56(g).
The district court1 denied his motions, and having carefully reviewed the record, we
affirm.

      Assuming, without deciding, that Seaworth’s request for relief under Rule
60(b)(3) is timely, Seaworth offered nothing to show that Pearson or his attorney did
anything to prevent Seaworth from fully and fairly presenting his case, see Fed. R.
Civ. P. 60(b)(3); Greiner v. City of Champlin, 152 F.3d 787, 789 (8th Cir. 1998), nor
did he show exceptional circumstances otherwise justifying relief from the final
judgment, see Fed. R. Civ. P. 60(b)(6); Brooks v. Ferguson-Florissant Sch. Dist., 113
F.3d 903, 904-905 (8th Cir. 1997). Also, nothing in Seaworth’s filings indicated any
conduct justifying Seaworth’s request for sanctions. See Fed R. Civ. P. 56(g); Fort
Hill Builders, Inc. v. Nat’l Grange Mut. Ins. Co., 866 F.2d 11, 16 (1st Cir. 1989).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
                                         -2-